DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The IDS documents submitted 6/29/2021 (2), 2/14/2022 (2) and 4/22/2022 are acknowledged and have been considered.

Drawings
The drawings submitted 6/29/2021 are acknowledged and acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18, 26 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11/077,946.  Although the claims at issue are not identical, they are not patentably distinct from each other because although the conflicting claims refer to a “lavatory unit” instead of the instant “enclosure”, the claim language does not present a structural distinction between the claims.  The patentable language of the instant and conflicting claims is equivalent.  Claims 19-25 and 28 are rejected as depending from a rejection base claim.

Claims 33-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-17 of U.S. Patent No. 11/077,946. Although the claims at issue are not identical, they are not patentably distinct from each other because Although the claims at issue are not identical, they are not patentably distinct from each other because although the conflicting claims refer to a “lavatory unit” instead of the instant “enclosure”, the claim language does not present a structural distinction between the claims.  The patentable language of the instant and conflicting claims is equivalent.

Claims 29 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 11/077,946 in view of Betts et al. (U.S. Patent 3,738,497). The conflicting patent claim 11 teaches the limitations of the instant claims except that “the upper recess is adapted to receive at least a portion of the exterior aft surface of a seat back of a seat immediately forward of the forward wall”.  However, Betts et al (henceforth referred to as Betts) teaches a similar recess that functions and is configured in the manner claimed.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to configure the upper recess to receive the seat support of the instant claims as taught by Betts, to conserve space on an aircraft.  Additionally, the claims are not patentably distinct from each where the conflicting claims refer to a “lavatory unit” instead of the instant “enclosure” because this claim language does not present a structural distinction between the claims.  The patentable language of the instant and conflicting claims is equivalent.  Claims 30 and 31 are rejected as depending from a rejection base claim.


Allowable Subject Matter
Claims 18, 29 and 33 would be allowable pending an approved Terminal Disclaimer.

The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 18 and 29, the closest prior art fails to teach or make obvious, including all the limitations of claims 18 or 29, that the lower portion of the forward wall is adapted to receive at least a portion of a seat support of a seat aft-ward of at least a portion of the lower portion for mounting the seat support to the aircraft.  With respect to claim 33, the closest prior art fails to teach or make obvious, including all the limitations of claim 33, that the lower portion comprises a downward extending vertical portion, and wherein a seat support of the aircraft passenger seat is secured aft of the downward extending vertical portion.

Summary/Conclusion
Claims 18-38 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641